DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
The claims are objected to because of the following informalities:  
Claim 1 recites, “wherein powertrain”, which should be –wherein the powertrain--. 
Claim 1 recites, “wherein the drive unit includes at least two of a drive motor unit, an intermediate transmission, an additional component, or a torsion tube arranged one behind the other in the axial direction and are axially secured with respect to the spindle-side drive connection within the tubular casing part”, which contains a grammatical error (i.e., subject/verb agreement) and requires revision. 
Claim 3 recites, “wherein the interlocking engagement is with respect to at least one of the circumferential direction and the axial direction” which could benefit from revision. The Examiner suggests: --wherein the interlocking engagement is with respect to at least one of the circumferential direction and at least one of the axial direction--. 
Claim 11 recites “tub” which should be –tube--. 
Claim 13 recites, “anda” which should be –and a--. 
Claim 13 recites “(with” which should be –with--. 
Claim 19 recites, “the power train” which should be – the powertrain--. 
Claim 20 recites, “wherein first tubular casing” which should be –wherein the first tubular casing--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites, “wherein at least one formation is configured at least one of in and on the tubular casing part”, and it is unclear how the formation is configured both in the tubular casing part and configured on the tubular casing part. 
Claims 7, 9, and 10 recite, “the at least one of the drive motor unit, the intermediate transmission, the additional component, the torsion tube and the tubular casing”, and the phrasing remains unclear. 
Claim 19 recites, “the tubular casing”, which lacks antecedent basis in the claim and remains unclear. 
Claim 20 recites, “at least one of the first tubular casing and the second tubular casing”, and the phrasing remains unclear. 

Claim Rejections - 35 USC § 102
Claims 1-4, 6-13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takizawa (JP 2017031634).
Regarding claim 1, Takizawa discloses a spindle drive (100) for a closure element of a motor vehicle (actuator used for opening and closing a door, such as a tailgate of an automobile or a vehicle door, translated para. 1), comprising: a power-train (including 30, 50, 60, 25) including a drive unit (30, 50), a spindle/spindle nut transmission (60, 25) having a spindle (60) and a spindle nut (25) arranged downstream (fig. 4 clearly shows the claimed arrangement, where 60, 25 are arranged downstream of 30, 50) of the drive unit (30, 50), a spindle-side drive connection (11) at a first end of the power train, and a spindle-nut-side drive connection (21) at a second and opposite end of the powertrain relative to the first end, wherein powertrain has a geometrical spindle axis extending in an axial direction of the powertrain, and the powertrain is configured to move the spindle-side drive connection relative to the spindle-nut-side drive connection in the axial direction, and a tubular casing part (the scope of “tubular casing part” includes the yoke 31, insomuch as yoke 31 is a tubular part that houses the internal components of motor section 30) disposed between (fig. 3 clearly shows the claimed arrangement, where 31 is between 11 and 21) the spindle-side drive connection (11) and the spindle-nut-side drive connection (21), the tubular casing (31) configured to extend (the scope of the term “extend” includes both extending movement and extending geometrically) along the spindle axis (fig. 3 clearly shows the claimed arrangement, where 31 are cylindrical about, i.e. extend along, the longitudinal axis of 60), the tubular casing part (31) forming a receptacle (the term “receptacle” is taken to mean “a space used to contain something,” and includes the arrangement of 31 shown in figs. 4-5) that is configured to receive (figs. 4-5 show 30, 50 within 31) the drive unit (30, 50), wherein the drive unit (30, 50) includes at least two of a drive motor unit (30), an intermediate transmission (50), an additional component, or a torsion tube arranged one behind the other in the axial direction (fig. 6 clearly shows the claimed arrangement of each of 30 and 50) and are axially secured (via 37) with respect to the spindle-side drive connection (11) within the tubular casing part (31), such that when mounted in the tubular casing part (31) of the spindle drive (100), the at least two of the drive motor unit (30), the intermediate transmission (50), the additional component, or the torsion tube are in interlocking engagement with respect to a circumferential direction (fig. 5 most clearly shows the claimed arrangement, where 30 and 50 are interlocked in the circumferential direction via 31e, 51d; see translated paras. 34, 36, and 37), wherein the tubular casing part (31) is a drive unit casing that accommodates the drive unit (fig. 3) and wherein the spindle/spindle nut transmission (60, 25) is arranged downstream of the drive unit in the powertrain (fig. 4).  

    PNG
    media_image1.png
    338
    758
    media_image1.png
    Greyscale

Regarding claim 2, Takizawa discloses the spindle drive of claim 1, wherein the interlocking engagement (via 31e, 51d) is configured to prevent twisting (30 and 50 are interlocked in the circumferential direction via 31e, 51d so as not to be relatively movable in the circumferential direction with respect to 31; see translated paras. 34, 36, and 37) between the at least two of the drive motor unit (30), the intermediate transmission (50), the additional component, or the torsion tube.
Regarding claim 3, Takizawa discloses the spindle drive of claim 1, wherein the interlocking engagement (via 31e, 51d) is with respect to at least one of the circumferential direction (translated paras. 34, 36, and 37) and (i.e, “and”) the axial direction (fig. 3).  
Regarding claim 4, Takashi discloses the spindle drive of claim 2, wherein at least one formation (31e) is configured at least one of in and (i.e., “or”) on (figs. 5-6 clearly show the claimed arrangement, where protrusions 31e are on the yoke 31) the tubular casing part (31) and an assigned counter-formation (51d) is configured at least one of in (figs. 5-6 clearly show the claimed arrangement, where slits 51d are in the flange 51c) and (examined as “or”) on the at least one of the drive motor unit, the intermediate transmission (50), the additional component and the torsion tube to create (translated paras. 34, 36, and 37) the interlocking engagement (via 31e, 51d) between the at least one of the drive motor unit (30), the intermediate transmission (50), the additional component and (i.e., “or”) the torsion tube and (i.e., “and”) the tubular casing part (31).  
Regarding claim 6, Takizawa discloses the spindle drive of claim 4, wherein a plurality (fig. 5 most clearly shows a plurality of protrusions 31e) of the formations (31e) and a plurality (fig. 6 most clearly shows a plurality of slits 51d) of the assigned counter-formations (51d) are configured in the circumferential direction and spaced apart from one another at regular intervals (figs. 5-6 show the claimed arrangement, where the features 31e, 51d are respectively evenly-spaced along the circumferential direction).
Regarding claim 7, Takizawa discloses the spindle drive of claim 4, wherein the at least one of the formation (31e) or the counter-formation (51d) is embossed on the at least two of the drive motor unit, the intermediate transmission (50), the additional component, the torsion tube, or the tubular casing (31) before or after the insertion of the at least two of the drive motor unit (30), the intermediate transmission (50), the additional component, or the torsion tube into the tubular casing part (31), and wherein the embossing (either 31e or 51d) is configured simultaneously on the at least one of the drive motor unit, the intermediate transmission, the additional component, the torsion tube, or the tubular casing (the disclosure of the prior art is considered to read on the claimed product-by-process in accordance with MPEP 2113, including the structure implied by the process steps,1 at least insomuch as the disclosure has been mapped to the claimed product,2 elsewhere above).
Regarding claim 8, Takizawa discloses the spindle drive of claim 4, wherein at least one of the at least one formation (74) is at least one of a separate molded body and a separate component part of a separate molded body, which is connected to the tubular casing part in at least one of a rotationally secured manner and a material-bonding manner, and wherein the molded body is connected to the tubular casing part on an inside radial surface (product-by-process). 
Regarding claim 9, Takizawa discloses the spindle drive of claim 1, wherein the tubular casing part (31) has at least one of an unround and angular inner contour in cross section (fig. 5 shows the claimed arrangement, insomuch as the portion 31b that is closest to 51c has the protrusion 31e which is an “inner contour,” and the cross-section of 31b in the area of 31e includes gaps on either side of 31e and so is not round), and wherein the at least one of the drive motor unit, the intermediate transmission (51), the additional component and the torsion tube has at least one of an unround and angular outer contour (fig. 6 shows the claimed arrangement, insomuch as 51d are shown as not round).  
Regarding claim 10, Takizawa discloses the spindle drive of claim 1, wherein the at least one of the drive motor unit, the intermediate transmission (50, including 51), the additional component and the torsion tube is at least one of material-bonded (the internal gear 51 is fixed to the inner peripheral surface 31g of the yoke 31 by caulking, translated para. 78) and friction bonded to the tubular casing part (31).  
Regarding claim 11, Takizawa discloses the spindle drive of claim 1, wherein the at least two of the drive motor unit (30), the intermediate transmission, the additional component (37), the torsion tub (examined as “tube”), or the tubular casing part (31) are configured of the same material in a contact region.  
Regarding claim 12, Takizawa discloses the spindle drive of claim 1, wherein at least three of the drive motor unit (30), the intermediate transmission (50), the additional component (37), or the torsion tube are mounted within (figs. 4-5 show the claimed arrangement, where 30, 50 are mounted within 31 and the protrusions 37d are within the slits 31d of 31) the tubular casing part (31) and are only coupled to one another in a rotationally secured manner indirectly by an inner surface of the tubular casing part (the inner surface of 31, which includes slits 31d and 31e, secure the components against rotational movement by translated paras. 34, 36, and 37).  
Regarding claim 13, Takizawa discloses the spindle drive of claim 1, wherein the drive motor unit (30) is configured with a drive motor (including 32, 130, 34a, 34b) and a drive motor casing (31), the intermediate transmission unit (50) is configured with transmission components (including 55, 56) and an intermediate transmission casing (51, 51c), the additional component unit (37) is configured with at least one additional component (37a) and an additional component casing (37b), and a torque-transferring coupling arrangement (64, 57h) is arranged at the input-side end (fig. 6 clearly shows the claimed arrangement, where the output, i.e. hole 57h, of the reduction gear portion 50 is input to gear 64 of screw shaft 60) of the spindle (60), and wherein the drive motor unit (30), the intermediate transmission unit (50), the additional component unit (37) and the coupling arrangement (64, 57h) are inserted in the tubular casing part (translated para. 82) and interlocked together with respect to the circumferential direction (translated paras. 34, 36).  
Regarding claim 17, Takizawa discloses a spindle drive (100) closure element of a motor vehicle (actuator used for opening and closing a door, such as a tailgate of an automobile or a vehicle door, translated para. 1), comprising: a powertrain (including 30, 50, 60, 25) having a drive unit (30, 50) interconnected to (via 57h, 64) a spindle/spindle nut transmission (60, 25), the spindle/spindle nut transmission (60, 25) including a spindle (60) and a spindle nut (25) configured along a spindle axis (fig. 3 clearly shows the longitudinal axis of screw drive 60) extending longitudinally through a center of the powertrain (fig. 4 clearly shows the claimed arrangement, where 30, 50, 60, 25 are coaxial with the longitudinal axis of 60), the powertrain (30, 50, 60, 25) is configured to move linearly (as shown in fig. 3, rotation of 60 causes linear translation of 25, which moves 20 relative to 10) between a first end (fig. 3 shows the left-side of the actuator 100) and a second and opposite end (fig. 3 shows the right-side of the actuator 100), a tubular casing (31) configured and interconnected between the first end (left-side) at a spindle-side drive connection (11) and the second and opposite end (right-side) at a spindle-nut-side drive connection (21), the tubular casing (31) configured to extend longitudinally along the spindle axis (fig. 3 clearly shows the claimed arrangement, where 31 is cylindrical about, i.e. extends along, the longitudinal axis of 60), the tubular casing (31) is configured to receive (fig. 4 clearly shows the claimed arrangement, where 30, 50 are within 31) at least two of a drive motor unit (30), an intermediate transmission (50), an additional component, or a torsion tube, the at least two of the drive motor unit (30), the intermediate transmission (50), the additional component, or the torsion tube are arranged axially one behind the other (fig. 6 clearly shows the claimed arrangement of each of 30, 50) are secured (via 37) with respect to the spindle-side drive connection (11) such that when mounted in the tubular casing (31), the at least two of the drive motor unit (30), the intermediate transmission (50), the additional component, or the torsion tube are in interlocking engagement with respect to a circumferential direction (fig. 5 most clearly shows the claimed arrangement, where 30 and 50 are interlocked in the circumferential direction via 31e, 51d; see translated paras. 34, 36, and 37), wherein the tubular casing (31) is a drive unit casing which accommodates the drive unit (fig. 3) and wherein the spindle/spindle nut transmission (60, 25) is arranged downstream of the drive unit in the powertrain.  
Regarding claim 18, Takizawa discloses the spindle drive of claim 17, wherein the interlocking engagement (via 31e, 51d) is configured to prevent twisting (30 and 50 are interlocked in the circumferential direction via 31e, 51d so as not to be relatively movable in the circumferential direction with respect to 31; see translated paras. 34, 36, and 37) between the at least two of the drive motor unit (30), the intermediate transmission (50), the additional component, or the torsion tube.  
Regarding claim 19, Takizawa discloses a closure element powertrain for a motor vehicle (actuator used for opening and closing a door, such as a tailgate of an automobile or a vehicle door, translated para. 1), comprising: a drive unit (30) configured in a first tubular casing (31), a spindle/spindle nut transmission (60, 25), the spindle/spindle nut transmission (60, 25) including a rotating spindle (60) and a spindle nut (25) configured in a second tubular casing (20), the first tubular casing (31) and the second tubular casing (20) are coupled together (figs. 3 and 7 show the claimed arrangement, where 31 is coupled to 20 by 10) at a coupling piece (10) and configured telescopically to retract and extend (translated para. 73) along a spindle axis (fig. 3 shows the claimed arrangement, where 10 and 20 move along the axis of 60), the spindle axis extending longitudinally through a center line of the powertrain (i.e., all of 30, 50, 60, and 25 are coaxial with the longitudinal axis of 60), at least one of the drive unit (30) and the spindle/spindle nut transmission (60, 25) is configured to move linearly (rotation of 60 causes linear translation of 25, which moves 20 relative to 10) between a first end (11) configured on an outer surface of the first tubular casing (31) and a second and opposite end (21) configured on an outer surface of the second tubular casing (20), 18.5035.USthe first tubular casing (31) is configured to receive (fig. 4 shows the claimed arrangement, where 30, 50 are within 31) at least one of a drive motor unit (30), an intermediate transmission (50), an additional component, or a torsion tube, wherein the tubular casing (31) is a drive unit casing which accommodates the drive unit and wherein the spindle/spindle nut transmission is arranged downstream of the drive unit in the power train.  
Regarding claim 20, Takizawa discloses the closure element powertrain of claim 19, wherein first tubular casing (31) is configured to receive at least two of the drive motor unit (30), the intermediate transmission (50), the additional component, or the torsion tube, the at least two of the drive motor unit (30), the intermediate transmission (50), the additional component, or the torsion tube are arranged axially one behind the other within at least one of the first tubular casing (31) and (examined as “or”) the second tubular casing, and are interlocked together with respect to a circumferential direction, wherein at least one formation (31e) is configured at least one of in and on (figs. 5-6 clearly show the claimed arrangement, where protrusions 31e are on the yoke 31) the tubular casing part (31) and an assigned counter-formation (51d) is configured at least one of in (fig. 6 shows the claimed arrangement, where 51d is in the flange 51c) and on the at least one of the drive motor unit, the intermediate transmission (51), the additional component and the torsion tube to create the interlocking engagement (30 and 50 are interlocked in the circumferential direction via 31e, 51d so as not to be relatively movable in the circumferential direction with respect to 31; see translated paras. 34, 36, and 37) between the at least one of the drive motor unit (30), the intermediate transmission (50), the additional component and the torsion tube and the tubular casing part (31).  

Claim Rejections - 35 USC § 103
Claims 5, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa (JP 2017031634), in view of Nakamura et al. (JP 2017005825).
Regarding claim 5, Takizawa discloses the spindle drive of claim 4, wherein the formation (31e) in the tubular casing part (31); but does not disclose that the formation is a radially inwardly facing bulge.  
Nakamura teaches a formation (61) is a radially inwardly facing bulge (as most clearly shown in figs. 5-6, the claw 61 is a radially-inwardly facing protrusion, i.e. bulge), and evidences the advantage of allowing the assembled components to be engaged with sufficient pulling strength (translated para. 52). Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the radially-inwardly facing protrusion of Nakamura in combination with the structure of Takizawa, for the purpose of providing a positive locking engagement with sufficient pulling strength (Nakamura, translated para. 52). 
Regarding claim 16, Takizawa discloses the spindle drive of claim 4, the at least one formation (31e), and wherein the assigned counter-formation (51d) is a radial depression (fig. 6 shows the claimed arrangement, where 51d is a depression in the radial-direction with respect to the flange 51c) or a radial projection, and wherein the counter-formation (examined as: 31e) engages with a groove, a bulge (the scope of the term “bulge” includes the protrusion 31e), or a bead of the tubular casing part; but does not disclose that the at least one formation is a radial projection or radial depression. 
Nakamura teaches a formation (61) is a radial projection (as most clearly shown in figs. 5-6, the claw 61 is a radially-inwardly facing projection), and evidences the advantage of allowing the assembled components to be engaged with sufficient pulling strength (translated para. 52). Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the radial projection of Nakamura in combination with the structure of Takizawa, for the purpose of providing a positive locking engagement with sufficient pulling strength (Nakamura, translated para. 52). 
Regarding claim 21, Takizawa discloses the closure element powertrain of claim 20, wherein the at least one formation (31e); but does not disclose that the at least one formation is a radially inwardly facing, bulge.  
Nakamura teaches a formation (61) is a radially inwardly facing bulge (as most clearly shown in figs. 5-6, the claw 61 is a radially-inwardly facing protrusion, i.e. bulge), and evidences the advantage of allowing the assembled components to be engaged with sufficient pulling strength (translated para. 52). Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the radially-inwardly facing protrusion of Nakamura in combination with the structure of Takizawa, for the purpose of providing a positive locking engagement with sufficient pulling strength (Nakamura, translated para. 52). 

Response to Arguments
Applicant’s arguments filed 04/21/2022 have been fully considered but they are not persuasive. Applicant has argued that the yoke 31 of drive motor 30 is not a drive unit casing within the meaning of the claims. This is not persuasive. By the broadest reasonable interpretation, portions of element 31 perform the functions of a housing. For instance, 31 rotationally locks to 50. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture"). [emphasis added]  
        
        2 In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985): "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." [emphasis added]